Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed on April 10, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
	As to figure 8, examiner suggests Applicant to remove the bracket and numeral 204 because numeral 204 is designated for two through holes in two supports 202 (see paragraph [0036] of the specification).

Terminal Disclaimer
The terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,649,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking member” in claim 1, line 3; “an articulation control” in claim 1, line 4; “a locking member” in claim 10, line 3; “an articulation control” in claim 10, line 4; and “a locking member” in claim 19, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Harmon on April 26, 2022.
The application has been amended as follows: 
Specification, paragraph [0036], line 8, please replace “a central channel 204. The central channel 204” with - - a central channel. The central channel - -

Allowable Subject Matter
Claims 1-25 allowed.
Hall et al. (US Patent 7,866,527 B2), which is cited in the Non-Final and Final Office actions of U.S. Patent Application No. 13/826,808, now U.S. Patent No. 9,649,109, discloses a surgical instrument (figs. 1 and 21) comprising: a handle (22); an elongated shaft (14) assembly extending distally from the handle, wherein the elongated shaft assembly includes an articulable portion (17); an articulation control (82, 83, 85, 88, 89; also Fig. 26) associated with the elongated shaft assembly, wherein the articulation control is movable between a first position in which the elongated shaft assembly is arranged in a first articulation position and a second position in which the elongated shaft assembly is arranged in a second articulation position (col. 11 lines 14-36; col. 20 lines 38-64, col. 21 lines 15-51); and a fastener deployment system including a locking member (53), wherein the articulation control blocks movement of the locking member when the articulation control is located in the first position (82 not pushed; Fig. 30), and wherein the articulation control permits movement of the locking member when the articulation control is located in the second position (82 pushed; Fig. 31). Hall fails to disclose a first articulation position at a first angle and the second articulation position at a second angle different from the first angle and there is no connection between the locking member (53) to the articulation control.
Huitema et al. (US 5,823,066) discloses a surgical instrument comprising: a handle (33, Fig. 1); an elongated shaft assembly extending distally from the handle, wherein the elongated shaft assembly, wherein the articulation control is movable between a first position in which the elongated shaft assembly is arranged in a first articulation position and a second position in which the elongated shaft assembly is arranged in a second articulation position (Fig. 2).
There is no art of record alone or in combination that teaches of a surgical instrument that includes the combination of recited limitations in claims 1, 10, and 19. 	
As to claim 1, the art of record alone or in combination did not teach the recited limitations of the articulation control comprising: a first portion of the articulation control configured to receive the locking member therein during actuation of the fastener deployment system when the articulation control is located in the second position; and a second portion of the articulation control configured to block movement of the locking member when the articulation control is in the first position.
As to claim 10, the art of record alone or in combination did not teach the recited limitations of the articulation control comprising: a first portion of the articulation control configured to receive the locking member therein, wherein the first portion is not aligned with the locking member when the articulation control is located in the first position, and wherein the first portion is aligned with the locking member when the articulation control is located in the second position.
As to claim 19, the art of record alone or in combination did not teach the recited limitations of the articulation control comprising: a channel formed in the articulation control, wherein the driveshaft extends through the channel; a first portion of the articulation control configured to receive the locking member therein during actuation of the driveshaft when the articulation control is located in the second position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771